IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 20, 2009
                                     No. 09-20355
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GERALD ALLEN PERRY,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:97-CV-894


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Gerald Allen Perry, Texas prisoner # 644896, was
convicted by a jury of aggravated robbery and sentenced to 45 years in prison.
Perry seeks a certificate of appealability (COA) so that he may appeal the
district court’s denial of his motion under Rule 11 of the Federal Rules of Civil
Procedure. A COA is not necessary for this appeal; therefore we deny it as




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20355

unnecessary. Perry’s motion to consolidate this appeal with Appeal No. 09-
20047 is DENIED.
      In his Rule 11 motion, Perry asked the district court to sanction the
Attorney General of the State of Texas, arguing that the motion for summary
judgment the State filed in response to his 28 U.S.C. § 2254 petition had no basis
in law or fact.
      Perry filed his Rule 11 motion more than 11 years after the State filed its
motion for summary judgment. This court may affirm the denial of relief on any
ground apparent on the face of the record. See Sojourner T v. Edwards, 974 F.2d
27, 30 (5th Cir. 1992). Accordingly, the district court did not abuse its discretion
when it denied Perry’s untimely motion.         See Thomas v. Capital Security
Services, Inc., 836 F.2d 866, 879 (5th Cir. 1988) (en banc).
      Perry has filed numerous motions in the district court regarding its denial
of his § 2254 petition. The district court has denied all of Perry’s motions. This
court has denied all of Perry’s related requests. Perry is warned that future
frivolous challenges regarding his conviction or the district court’s denial of his
§ 2254 petition, regardless of how they are styled, could result in the imposition
of sanctions, including monetary sanctions.
AFFIRMED. COA DENIED AS UNNECESSARY. SANCTION WARNING
ISSUED.